eee EO ce
IN .
U.S. DISTRICT COURT E.D.NLY.

FEDERAL DISTRICT COURT, EASTERN DISTRICT * MAR 22 2019 *
OF THE STATE OF NEW YORK
mee eee ee ee a a ee a a ee ee ee Xx
ND OFFICE
JENNIFER NIN and DIANNE TRITSCHLER, LONG ISLA
-against-—
ATTORNEY’ S
AFFIRMATION

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE

STEVEN BELLONE, SUFFOLK COUNTY POLICE

COMMISSIONER GERALDINE HART, SUFFOLK V am 1 9 ] 5 4 6
COUNTY PISTOL LICENSING BUREAU EXECUTIVE

OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY

COMMANDING OFFICER OF THE PISTOL LICENSING

BUREAU LIEUTENANT MICHAEL KOMOROWSKI,

PISTOL LICENSING BUREAU POLICE OFFICER MARC

SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN FEUERSTEN, J.
SUPERVISOR, DIRECTOR OF AIRPORT SECURITY

KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTOR

ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY

LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING TOMLINSON, M.J.
BUREAU INVESTIGATOR NICHOLAS LORUSSO and

SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE

SGT. MICHAEL FLANAGAN,

Defendants.

RICHARD W. YOUNG, an attorney duly licensed to practice law
in the State of New York, hereby affirms under penalty of perjury
the following:

(1) I am counsel for the plaintiffs, JENNIFER NIN
and DIANNE TRITSCHLER, herein, and as such am fully familiar with
all the facts and circumstances and proceedings heretofore.

(2) I submit this affirmation in support of this
Order to Show Cause to seek the return of plaintiffs' pistol

licenses and weapons seized by the SUFFOLK COUNTY POLICE PISTOL
LICENSE SECTION so that plaintiffs, JENNIFER NIN and DIANNE
TRITSCHLER, can pick up their property currently being held by
the SUFFOLK COUNTY POLICE DEPARTMENT.

(3) No prior application for this matter or
similar relief has been made to this or any other court.

(4) That the facts well stated in the complaint
and the affidavits annexed hereto need not be repeated.

(5) The relevant case law regarding this matter
is found in District of Columbia v. Heller, 554 U.S. 570 March

18, 2008. Which without any doubt declared the right to possess a
firearm under the Second Amendment is a fundamental right

guaranteed to the citizen. Thereafter, in McDonald v. City of
Chicago, 561 U.S. 742 March 2, 2010 the Supreme Court held:

"Municipal respondents argue, finally, that the right
to keep and bear arms is unique among the rights set
out in the first eight Amendments “because the reason
for codifying the Second Amendment (to protect the
militia) differs from the purpose (primarily, to use
firearms to engage in self-defense) that is claimed to
make the right implicit in the concept of ordered
liberty.” Brief for Municipal Respondents 36-37.
Municipal respondents suggest that the Second Amendment
right differs from the rights heretofore incorporated
because the latter were “valued for [their] own sake.”
Id., at 33. But we have never previously suggested that
incorporation of a right turns on whether it has
intrinsic as opposed to instrumental value, and quite a
few of the rights previously held to be incorporated-
-for example the right to counsel and the right to
confront and subpoena witnesses--are clearly
instrumental by any measure. Moreover, this contention
repackages one of the chief arguments that we rejected
in Heller, i.e., that the scope of the Second Amendment
right is defined by the immediate threat that led to
the inclusion of that right in the Bill of Rights. In
Heller, we recognized that the codification of this

 
right was prompted by fear that the Federal Government
would disarm and thus disable the militias, but we
rejected the suggestion that the right was valued only
as a means of preserving the militias. 554 U.S., at
598-599, 128 S. Ct. 2783, 171 L. Ed. 2d at 661. On the
contrary, we stressed that the right was also valued
because the possession of firearms was thought to be
essential for self-defense. As we put it, self-defense
was “the central component of the right itself”.

Finally and most recently in Caetano v. Massachusetts, 136
S. Ct. 1027, 194 L. Ed. 2d 99 (2016) (per curiam), the Supreme
Court reaffirmed its holding in Heller, reiterating that the
Second Amendment extends to arms that were not in existence at
the time of the founding and does not protect only those weapons
useful in warfare, while determining a restriction on Tasers.

(6) Since there is no argument about the
constitutional right to own and possess a weapon your affiant now
turns to the case at bar. Herein, based on an argument between
two co-workers that was originally marked non criminal and then
elevated to criminal aggravated harassment justifying the removal
of plaintiff JENNIFER NIN's pistol license and her weapons.
Further, the defendants allege that charges can be instituted
against her for a period of one year or more and that the County
of Suffolk Police Department has up to a year and
one-half to investigate this matter. This position has led to the
plaintiff losing of employment. However, this is a fraudulent

claim. Please see, People v Golb, 23 N.Y.3d 455, 15 N.E.3d 805,

 
991 N.Y.S.2d 792 Court of Appeals of New York decided March 25,
2014 which ruled this statute unconstitutional. As stated by the
Court:

"In People v Dietze, (75 NY2d 47, 549 NE2d 1166, 550
NYS2d 595 [1989]), this Court struck down a similar
harassment statute, former Penal Law §240.25, which
prohibited the use of abusive or obscene language with
the intent to harass, annoy or alarm another person. We
determined that the statute was unconstitutional under
both the State and Federal Constitutions, noting that
"any proscription of pure speech must be sharply
limited to words which, by their utterance alone,
inflict injury or tend naturally to evoke immediate
violence" (id. at 52)."

"The reasoning applied in Dietze applies equally to our
analysis of Penal Law §240.30(1) (a). The statute
criminalizes, in broad strokes, any communication that
has the intent to annoy. Like the harassment statute at
issue in Dietze, "no fair reading" of this statute's
"unqualified terms supports or even suggests the
constitutionally necessary limitations on its scope”
(id. at 52; see also People v Dupont, 107 AD2d 247,
253, 486 NYS2d 169 [1st Dept 1985] [observing that the
statute's vagueness is apparent because "(i)t is not
clear what is meant by communication 'in a manner
likely to cause annoyance or alarm' to another
person"]). And, as in Dietze, "we decline to
incorporate such limitations into the statute by
judicial construction" because that would be
"tantamount to wholesale revision of the Legislature's
enactment, rather than prudent judicial construction"
(id. at 52, 53)."

Three federal judges have already found this statute
unconstitutional (see Vives v City of New York, 305 F
Supp 2d 289, 299 [SD NY 2003, Scheindlin, J.], revd on
other grounds 405 F3d 115 [2d Cir 2005] ["where speech
is regulated or proscribed based on its content, the
scope of the effected speech must be clearly defined"];
see also Vives 405 F3d 115, 123-124 [2d Cir 2005,
Cardamone, J., dissenting in part, concurring in part]
[Penal Law § 240.30(1) unconstitutional on its face and
as applied]; Schlagler v Phillips, 985 F Supp 419, 421
[SD NY 1997, Brieant, J.], revd on other grounds 166
F3d 439 [2d Cir 1999] [statute is "utterly repugnant to

 

 

 
the First Amendment of the United States Constitution
and also unconstitutional for vagueness"])."

"Accordingly, we conclude that Penal Law §240.30(1) is
unconstitutional under both the State and Federal
Constitutions, and we vacate defendant's convictions on
these counts."

(7) Thus, the claims of defendants and the
injuries that resulted are based upon a penal law statute that
the Federal Court of Appeals found to be "utterly repugnant to
the First Amendment of the United States Constitution and also
unconstitutional for vagueness". Then utilizing this violation of
plaintiff JENNIFER NIN's First Amendment of the United States
| Constitution to justify the violation of the plaintiff's Second
Amendment of the United States Constitution.

(8) Plaintiffs are active and retired peace
officers as defined under New York State Criminal Procedure Law
§2.10 Sub 75. Further, the powers of a peace officer are defined
in New York State Criminal Procedure Law §2.20. Finally, New
York State Penal Law §265.20 exempts peace officers defined under
New York State Criminal Procedure Law §2.10 from New York State
Penal Statutes related to weapons. Moreover HR219/S1132 makes a
qualified holder exempt to all State Laws requiring registration,
ownership, possession or transfer of weapons.

(9) That it is abundantly clear that the
defendants embarked upon this in a conspiracy to target her and
seek her removal, for whatever reason, when none was available

under Civil Service Law. This is made more clear when it is shown

 
that other persons in the same position of employment had their
‘pistol licenses suspended during actual criminal proceedings and
were not terminated. thus, triggering violations of her rights
under the FOURTH, FIFTH, EIGHTH and FOURTEENTH Amendments of the
United States Constitution.

(10) That plaintiff DIANNE TRITSCHLER's rights
under the Second Amendment of the United States Constitution were
then violated by the unlawful policies of the defendants, SUFFOLK
COUNTY and the SUFFOLK COUNTY POLICE DEPARTMENT, which authorized
the obliteration of the Second Amendment based upon a policy
which authorizes the seizure of weapons of persons living in the
same home as a person whose pistol license was suspended with or
without authority.

(11) Such illegal policy then violated DIANNE»
TRITSCHLER's rights under the FOURTH, FIFTH, EIGHTH and
FOURTEENTH Amendments of the United States Constitution.

WHEREFORE, your affiant respectfully requests that the Order
to Show Cause be granted which seeks to receive an order which
directs that the pending arbitration between the defendant TOWN
OF ISLIP and plaintiff JENNIFER NIN be stayed until further order
of this Honorable Court and;

Further, orders defendant, Suffolk County Police Department
Pistol License Section, to return the plaintiffs’ pistol licenses
and firearms which were seized, together with such other and

further relief as to this Court seems just and proper and;

 
Further, that this Honorable Court issue an order
that defendant, TOWN OF ISLIP, be ordered to turn over all
records related to this matter in "native format", including
notes, memoranda, text messages, e-mails, interoffice and instant
messages, and provide the entire report, including the Basis on
Knowledge of Dr. Ben Accomando from an examination of plaintiff
.. JENNIFER NIN held on or about November 9, 2018; and it-is hereby
further ordered; °

That: this Honorable Court issue an-order that defendants,
‘SUFFOLK COUNTY and the SUFFOLK COUNTY POLICE DEPARTMENT, turn
over all written policies regarding suspension of pistol
licenses, all documents related to this case including notes,
memoranda, text messages, e-mails, interoffice, instant messages,

letters and investigative notes in "native format”.

a

Cry

f een D.,

Affirmed this 2Stday of March, 2019
Central Islip, New York

 

 
